Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. . 1. Judgment, § 150*—grounds for setting aside default, motion to set aside a default judgment properly overruled -sphere the application fails to show what steps were taken hy the defendant in the case, and also omits to state he has a meritorious defense to the action and makes no showing of the-same. 2. Judgment, § 132*—discretion of court in setting aside default. An application to set aside a default is addressed to the sound legal discretion of the court. 3. Judgment, § 132*—when denial of leave to file amended affidavit to set aside default not an abuse of discretion. Denial of motion for leave to file an amended affidavit in support of a motion to set aside a default and to supply affidavits of merits, held not an abuse of trial court’s discretion.